Exhibit 21 AUSTRALIAN OIL & GAS CORPORATION SUBSIDIARIES Following is a list of the subsidiaries of Australian Oil & Gas Corporation, each of which, unless otherwise indicated, is wholly owned by the company. Name Registrant: Australian Oil & Gas Corporation Subsidiaries: Alpha Oil & Natural Gas Pty Ltd Nations Natural Gas Pty Ltd Vulcan Australia Pty Ltd Braveheart Oil & Gas Pty Ltd Cornea Oil & Gas Pty Ltd State of Incorporation Delaware (USA) Victoria (Australia) Victoria (Australia) Victoria (Australia) Victoria (Australia) Victoria (Australia)
